The action arises out of plaintiff’s contract, dated July 14, 1920, and supplemental contract, dated March 14, 1921, with the defendant, for excavation for and construction of the foundations, sub-basement floor and area and retaining walls of the New York County Court House. The complaint alleges three causes of action: The first for the unpaid balance of moneys earned under said contracts; the second for damages due to the delays in the conduct of the work, under the original contract, for which it is alleged defendant was responsible; the third for expense incurred by plaintiff between July 22, 1920, when the plaintiff first encountered ground water, and March 26, 1921, when the supplemental contract became effective, in pumping ground water which it is alleged defendant represented would not be encountered. Plaintiff appeals from the judgment entered on a directed verdict in favor of plaintiff in so far as it fails to allow a recovery against defendant for an additional sum or any part of an additional sum of $41,538.23, with interest from February 23, 1922. Defendant appeals from each and every part of said judgment. Judgment unanimously affirmed, without costs. No opinion. Present — Townley, Untermyer, Dore and Cohn, JJ.